               Case 21-03411               Doc 1       Filed 03/16/21 Entered 03/16/21 15:41:03                               Desc Main
                                                          Document    Page 1 of 9


Fill in this information to identify your case:

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF ILLINOIS

Case number or known)                                                      Chapter      11

                                                                                                                        □ Check if this an
                                                                                                                          amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                         04/20

If more space Is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Kuehl Companies, LLC


2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names


3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (BIN)


4.   Debtor's address             Principal place of business                                   Mailing address, if different from principal place of
                                                                                                business


                                  452 Pheasant Chase Dr.
                                  Bolingbrook, IL 60490
                                  Number, Street, City, State & ZIP Code                        P.O. Box, Number, Street, City, State & ZIP Code

                                  Will                                                          Location of principal assets, if different from principal
                                  County                                                        place of business

                                                                                                Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor               ■ Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                  □ Partnership (excluding LLP)
                                  □ Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                            page 1
Case 21-03411   Doc 1   Filed 03/16/21 Entered 03/16/21 15:41:03   Desc Main
                           Document    Page 2 of 9
Case 21-03411   Doc 1   Filed 03/16/21 Entered 03/16/21 15:41:03   Desc Main
                           Document    Page 3 of 9
Case 21-03411   Doc 1   Filed 03/16/21 Entered 03/16/21 15:41:03   Desc Main
                           Document    Page 4 of 9
Case 21-03411   Doc 1   Filed 03/16/21 Entered 03/16/21 15:41:03   Desc Main
                           Document    Page 5 of 9
Case 21-03411   Doc 1   Filed 03/16/21 Entered 03/16/21 15:41:03   Desc Main
                           Document    Page 6 of 9
Case 21-03411   Doc 1   Filed 03/16/21 Entered 03/16/21 15:41:03   Desc Main
                           Document    Page 7 of 9
Case 21-03411   Doc 1   Filed 03/16/21 Entered 03/16/21 15:41:03   Desc Main
                           Document    Page 8 of 9
Case 21-03411   Doc 1   Filed 03/16/21 Entered 03/16/21 15:41:03   Desc Main
                           Document    Page 9 of 9
